DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1. 	Applicant’s arguments with respect to claims 1-3, 5-14, 16-21 and 27-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.


3. 	Claims 1-3, 5-11, 13, 14, 16-21 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2019/0037441 A1, see Provisional Application 62/314,768, filed on 03/29/2016) in view of Iuliano (US 2017/0279924 A1).
	Regarding claim 1, Liu et al (US 2019/0037441 A1) teaches an apparatus (see Fig.2, Fig.7, “UE” or “MME”), comprising: 
            processing circuitry (see Fig.19, “UE” with Processing circuit 1138,1140 or 1102, or see “MME” with Processing circuit 1208, 1210 or 1202), and 
            a non-transitory computer-readable storage media having stored thereon instructions (see Fig.19, “UE” with Memory device 1104, or see Fig.20, “MME” with Memory device 1204, also see [0036] and [0038], “executable program instructions”, [0156] and [0159], “a memory device 1204 that stores instructions”, [0162] and [0163], “instructions”) for execution by the processing circuitry to: 
            determine, at user equipment (UE) operating in an Evolved Packet System (EPS) mobility management (EMM)-IDLE mode (see [0087], [0091], [0092], [0093], [0104], where Liu teaches “EMM-IDLE mode”) and configured to use EPS services with Cellular Internet of Things (CIoT) EPS”), 
            to initiate a service request procedure to enable a transfer of user data via a control plane (see Abstract, [0048], [0049], [0050], [0051], [0052], [0053], [0091], [0092], “user data”, “service request”, “control plane”),
           generate a service request message that contains a service type information element (IE) comprising a service type value set (see [0094], “The service request 250 includes a service type, which is set to a value associated with a mobile device initiating a CIoT data transfer”, see [0099], “In an alternate embodiment, the UE 110 may include in service request 250 a service type having a value associated with a mobile originating SMS transfer”), and 
            send the service request message to a mobility management entity (MME) to initiate the service request procedure (see Abstract, [0055], [0092], [0096], [0101], “…transmit an NAS service request message including user data to a mobility management entity (MME) over the control plane”).
 	Liu et al (US 2019/0037441 A1) does not specifically disclose generate a service request message that contains a service type information element (IE) comprising a service type value set to indicate a mobile terminating request.
 	Iuliano teaches generate a service request message that contains a service type information element (IE) comprising a service type value set to indicate a mobile terminating request (see [0035], “the requesting user may submit a cancellation request for one of the service requests which is received by the web application 460 (using the identifier to indicate the appropriate service request to cancel or terminate)”.  In addition, portable computer, laptop or notebook tablet computer, pocket computer, telephone, smart phone and it/they reads on Applicant’s “a mobile”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Iuliano into the system of Liu et al so that the termination of the service request is performed to free a set of computing resources such as bandwidth, processing, or memory (see Iuliano, Abstract).
 	Regarding claim 14, Liu et al (US 2019/0037441 A1) teaches at least one non-transitory computer-readable storage medium comprising a set of instructions that, in response to being executed at user equipment (UE) (see Fig.19, “UE” with Memory device 1104, or see Fig.20, “MME” with Memory device 1204, also see [0036] and [0038], “executable program instructions”, [0156] and [0159], “a memory device 1204 that stores instructions”, [0162] and [0163], “instructions”), cause the UE to: 
 	access a paging message received while the UE is in an Evolved Packet System (EPS) mobility management (EMM)-IDLE state (see [0117], “When the UE 110 is in EMM-CONNECTED mode and attached for CP-CIoT EOS services, the UE 110 may forward user data, such as an SMS or IP or Non-IP data, as an encapsulated NAS message. For example, when a SMS message needs to be transferred, the UE 110 may encapsulate the SMS message in an NAS message container IE of an UPLINK NAS TRANSPORT message (Step 655)”.  In order to “encapsulate”, the teaching of Liu must “access”, or see Abstract, “UE in idle mode may transmit an NAS service request message including user data to a mobility management entity (MME) over the control plane. The MME extracts the user data from the NAS service request message and determines a type of the user data”.  In order to “extracts”, the teaching of Liu must “access”, also see [0087], [0091], [0092], [0093], [0104], where Liu teaches “EMM-IDLE mode”) and using EPS services with control plane Cellular Internet of Things (CloT) EPS optimization (see [0081], [0082], [0088], where Liu teaches “Cellular Internet of Things (CIoT) EPS”); 
 	determine, based on the paging message, that a mobility management entity (MME) has user data to send to the UE (see [0112] and [0122], “The MME 116 then sends (step 540) the downlink user data to the UE 110”); 
 	determine, based on the paging message, that the MME will send the user data via a control plane (see [0112] and [0122], “The MME 116 then sends (step 540) the downlink user data to the UE 110”); and 
 	send a service request message to the MME to initiate a service request procedure to enable the UE to receive the user data via the control plane (see Abstract, “UE in idle mode may transmit an NAS service request message”, see Fig.2 and Fig.7, where MME receives service request 250/520 from user equipment (UE)). 
 	Liu et al (US 2019/0037441 A1) does not specifically disclose the service request message to contain a service type information element (IE) comprising a value indicating a mobile terminating request.
 	Iuliano teaches the service request message to contain a service type information element (IE) comprising a value indicating a mobile terminating request (see [0035], “the requesting user may submit a cancellation request for one of the service requests which is received by the web application 460 (using the identifier to indicate the appropriate service request to cancel or terminate)”.  In addition, see [0025], where Iuliano further teaches the computer system 100 may be implemented as portable computer, laptop or notebook tablet computer, pocket computer, telephone, smart phone and it/they reads on Applicant’s “a mobile”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Iuliano into the system of Liu et al so that the termination of the service request is performed to free a set of computing resources such as bandwidth, processing, or memory (see Iuliano, Abstract). 
 	Regarding claim 27, Liu et al (US 2019/0037441 A1) teaches an apparatus (see Fig.2, Fig.7, “UE” or “MME”), comprising: processing circuitry (see Fig.19, “UE” with Processing circuit 1138,1140 or 1102, or see “MME” with Processing circuit 1208, 1210 or 1202); and 
 	a non-transitory computer-readable storage media having stored thereon instructions (see Fig.19, “UE” with Memory device 1104, or see Fig.20, “MME” with Memory device 1204, also see [0036] and [0038], “executable program instructions”, [0156] and [0159], “a memory device 1204 that stores instructions”, [0162] and [0163], “instructions”) for execution by the processing circuitry to: 
 	access, at a mobility management entity (MME) (see Abstract, “UE in idle mode may transmit an NAS service request message including user data to a mobility management entity (MME) over the control plane. The MME extracts the user data from the NAS service request message and determines a type of the user data”.  In order to “extracts”, the teaching of Liu must “access”, or see [0117], “When the UE 110 is in EMM-CONNECTED mode and attached for CP-CIoT EOS services, the UE 110 may forward user data, such as an SMS or IP or Non-IP data, as an encapsulated NAS message. For example, when a SMS message needs to be transferred, the UE 110 may encapsulate the SMS message in an NAS message container IE of an UPLINK NAS TRANSPORT message (Step 655)”.  In order to “encapsulate”, the teaching of Liu must “access”), a service request message received from user equipment (UE) (also see Abstract, “UE in idle mode may transmit an NAS service request message”, also see Fig.2 and Fig.7, where MME receives service request 250/520 from user equipment (UE)), the service request message to contain a service type information element (IE) (see [0094], “The service request 250 includes a service type”, also see Abstract, [0096], [0098], [0099]); 
 	identify a service type value comprised in the service type IE (see [0094], “The service request 250 includes a service type, which is set to a value associated with a mobile device initiating a CIoT data transfer. It also includes the EPS bearer identity and a container IE that includes the CIoT data (e.g., an "ESM DATA TRANSPORT" message in the ESM message container IE)”, [0096], “the service type information element in the device service request 250 indicates a mobile originating request, e.g., a "mobile originating CIoT data transfer”, also see [0098], [0099], [0105], [0106], [0108] and [0152], “service type”). 
 	Liu et al (US 2019/0037441 A1) does not specifically disclose in response to a determination that the service type value indicates a mobile terminating request, initiate a transport of user data to the UE via a control plane.  
the requesting user may submit a cancellation request for one of the service requests which is received by the web application 460 (using the identifier to indicate the appropriate service request to cancel or terminate)”.  In addition, see [0025], where Iuliano further teaches the computer system 100 may be implemented as portable computer, laptop or notebook tablet computer, pocket computer, telephone, smart phone and it/they reads on Applicant’s “a mobile”), initiate a transport of user data to the UE via a control plane (see [0039], “The termination initiation notification (e.g., publicizing the service request is stopped, being stopped, or scheduled to be stopped) may be transmitted by the cancellation web service 480 (related to the initiation of the termination of the service request) …In embodiments, a termination initiation notification …. can be transmitted or sent to a requesting -user of the service request at operation 454. The termination initiation notification may be transmitted or sent by the web application 460 (related to the initiation of the termination of the service request). In certain embodiments, the termination initiation notification can include the identifier for tracking by the requesting -user or the like.” Or in this case, Iuliano teaches transmitting the termination initiation notification that includes the identifier of the user to the user).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Iuliano into the system of Liu et al so that the termination of the service request is performed to free a set of computing resources such as bandwidth, processing, or memory (see Iuliano, Abstract).
memory”, “processor”) to: identify user data to be sent to the MME (see Abstract, “transmit an NAS service request message including user data to a mobility management entity (MME) over the control plane”), and include an EPS session management (ESM) data transport message in the service request message, the ESM data transport message to comprise the user data (see [0081], [0082], [0086], [0087] to [0089], [0092] to [0094], [0096] to [0101], “EPS”).
 	Regarding claims 3 and 30, Liu et al (US 2019/0037441 A1) further teaches the service request message to comprise an ESM message container information element (IE) containing the ESM data transport message (see [0081], [0082], [0086], [0087] to [0089], [0092] to [0094], [0096] to [0101], “EPS”).  
 	Regarding claim 5, the combination of Liu et al (US 2019/0037441 A1) and Iuliano further teaches the computer-readable storage media having stored thereon instructions for execution by the processing circuitry to: determine to initiate the service request procedure in response to receipt of a paging message, and set the service type value to indicate a mobile terminating request (see Liu, Abstract, [0048] to [0053], [0055], [0075], [0090], [0091], [0092], [0102], “service request”, and/or see Iuliano, [0035], “the requesting user may submit a cancellation request for one of the service requests which is received by the web application 460 (using the identifier to indicate the appropriate service request to cancel or terminate)”).  
 	Regarding claims 6 and 18, Liu et al (US 2019/0037441 A1) further teaches the computer-readable storage media having stored thereon instructions for execution by memory”, “processor”, and see Abstract, [0086], [0087], [0088], [0091], [0093], [0101], [0117], [0122], [0152], [0156], [0159], see “NAS (non-access stratum)” and “MME”).  
 	Regarding claims 7 and 19, Liu et al (US 2019/0037441 A1) further teaches the security protected NAS message to comprise a service accept message (see Abstract, [0086], [0087], [0088], [0091], [0093], [0101], [0117], [0117], [0122], [0152], [0156], [0159], “NAS (non-access stratum)”).  
 	Regarding claims 8, 20 and 29, Liu et al (US 2019/0037441 A1) further teaches the computer-readable storage media having stored thereon instructions for execution by the processing circuitry to: identify one or more EPS bearer contexts that an EPS bearer context status information element (IE) comprised in the service accept message indicates as being inactive, and locally deactivate the identified one or more EPS bearer contexts (see [0094], [0096], [0099], [0122], [0126], [0130], [0135], [0136], [0139], [0141], [0142], [0143], “EPS”, “IE”).  
 	Regarding claims 9 and 21, Liu et al (US 2019/0037441 A1) further teaches the security protected NAS message to comprise a security mode command message or an EPS session management (ESM) data transport message (see [0086], “NAS”, “EPS”, “ESM”).  
 	Regarding claim 10, Liu et al (US 2019/0037441 A1) further teaches the computer-readable storage media having stored thereon instructions for execution by the processing circuitry to cause the UE to enter an EMM-REGISTERED state in EMM-REGISTERED”).  
 	Regarding claim 11, Liu et al (US 2019/0037441 A1) further teaches the computer-readable storage media having stored thereon instructions for execution by the processing circuitry to reset a service request attempt counter in response to a determination that the service request procedure has been successfully completed (see [0162], “microprocessor, micro-controller”, “memory is non-transitory”, and see Abstract, [0048] to [0053], [0055], [0075], [0090], [0091], [0092], [0102], “service request”).  
 	Regarding claim 13, Liu et al (US 2019/0037441 A1) further teaches radio frequency (RF) circuitry to generate RF signals comprising the service request message (see Abstract, [0048] to [0053], [0055], [0075], [0090], [0091], [0092], [0102], “service request”), and at least one antenna to transmit the RF signals (see [0040], “wireless”, “radio”, “antenna”, [0050], [0157], “wireless transceiver”).  
 	Regarding claim 16, Liu et al (US 2019/0037441 A1) further teaches instructions that, in response to being executed at the UE (see Abstract, “UE”, cause the UE to: identify uplink user data pending at the UE; and include the uplink user data in the service request message (see [0081], [0084], [0090], [0091], [0095], [0117], [0118], [0119], “uplink”).  

4. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2019/0037441 A1, see Provisional Application 62/314,768, filed on 03/29/2016) in .
 	Regarding claim 12, the combination of Liu et al (US 2019/0037441 A1) and Iuliano teaches the computer-readable storage media having stored thereon instructions for execution by the processing circuitry (see Liu, [0162], “microprocessor, micro-controller”, “memory is non-transitory”, and see Abstract, [0048] to [0053], [0055], [0075], [0090], [0091], [0092], [0102], “service request”).  The combination of Liu et al and Iuliano does not specifically disclose the computer-readable storage media having stored thereon instructions for execution by the processing circuitry to stop a timer T3417 in response to a determination that the service request procedure has been successfully completed.  
 	Faccin teaches the computer-readable storage media having stored thereon instructions for execution by the processing circuitry to stop a timer T3417 in response to a determination that the service request procedure has been successfully completed (see [0238], [0239] and [0241], “consider the service request procedure successfully completed, stop timer T3417”).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Faccin into the system of Liu et al and Iuliano in order to provide methods and apparatus to handle bearers during circuit switched fallback (CSFB) operation (see Faccin, [0002]).
 	


Conclusion
5.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Burbidge et al (US 2010/0317315 A1), see [0097].
 	Kestenbaum (US 2012/0310695 A1), see [0155], claims 8 and 23.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642